THE plaintiff- had obtained, in laft January term, an order of court for the verdift recovered in this caufe to ftand, and judgment to be given accordingly, unlefs the defendant íhould, fourteen days before the next “ fittings” in New-York, give notice to the plaintiff that a commiffion iffiied in the fuit had been returned, in which cafe there íhould be a new trial^and the plaintiff at liberty to amend, &c. The clerk had drawn up the rule before the next “ circuit.” The plaintiff had given
*8immediate notice of the miitake to the defendant’s attorney, an(j that he ihould be prepared to try the caufe at the fittings. The defendant not having noticed the return of the commiffion,
Hamilton moved, that the rule be amended to “ fittings,” and be made abfolute for judgment. Ordered accordingly.